Jeremy C. Lieb
Ian S. Dooley
EARTHJUSTICE
441 W 5th Avenue, Suite 301
Anchorage, AK 99501
T: 907.277.2500
E: jlieb@earthjustice.org
E: idooley@earthjustice.org

Eric P. Jorgensen
EARTHJUSTICE
325 Fourth Street
Juneau, AK 99801
T: 907.586.2751
E: ejorgensen@earthjustice.org
Attorneys for Plaintiffs Center for Biological Diversity et al.


                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

CENTER FOR BIOLOGICAL DIVERSITY et al.,                  )
                                                         )
          Plaintiffs,                                    )
            v.                                           )   Case No. 3:20-cv-00308-SLG
                                                         )
BUREAU OF LAND MANAGEMENT et al.,                        )
                                                         )
          Defendants,                                    )
                                                         )
CONOCOPHILLIPS ALASKA, INC.,                             )
                                                         )
          Intervenor-Defendant.                          )
                                                         )

   PLAINTIFFS’ MOTION FOR LEAVE TO FILE AMENDED COMPLAINT




         Case 3:20-cv-00308-SLG Document 63 Filed 03/01/21 Page 1 of 5
       Plaintiffs move to amend their complaint to allege that Defendants Bureau of Land

Management (BLM), United States Department of Interior, Acting Secretary de la Vega,

and State Director Padgett violated the Endangered Species Act (ESA) by relying on the

U.S. Fish and Wildlife Service’s (the Service) biological opinion in approving the Willow

Project. Federal Rule of Civil Procedure 15 permits a party to file an amended pleading

with the opposing party’s consent or the Court’s leave. Fed. R. Civ. P. 15(a)(2). On

February 22, 2021, the Parties filed proposed briefing schedules, see Docs. 60 & 61, and

the Court has not yet ruled on those motions. Federal Defendants’ and Plaintiffs’

Proposed Briefing Schedule, Doc. 61, proposed today, March 1, 2021, as the due date for

Plaintiffs to file an amended complaint. Id. This schedule was unopposed by all parties,

id., and Plaintiffs intended to file an amended complaint today by consent. Though the

proposed schedule filed by Plaintiffs and Federal Defendants represents written consent

by the Federal Defendants to the filing of an amended complaint, Plaintiffs determined

today that because Intervenor-Defendant ConocoPhillips Alaska, Inc. (ConocoPhillips)

filed a separate proposed schedule that did not include a deadline for Plaintiffs’ amended

complaint, Doc. 61, Plaintiffs may not have received the necessary written consent to file

an amended complaint from ConocoPhillips as required by Rule 15. Absent an order

from the Court setting the schedule, Plaintiffs’ therefore respectfully move to file the

attached Proposed Amended Complaint. Counsel for ConocoPhillips was unable to

provide a position on this motion before it was filed after being notified late today of the

need for written consent or this motion.

CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                           1


          Case 3:20-cv-00308-SLG Document 63 Filed 03/01/21 Page 2 of 5
       “The [C]ourt should freely give leave when justice so requires.” Fed. R. Civ. P.

15(a); see Foman v. Davis, 371 U.S. 178, 230 (1962). Leave to amend is appropriate and

necessary here because, except for a claim against the Service for an unlawful biological

opinion, the ESA requires Plaintiffs to provide written notice at least 60-days prior to

bringing a claim seeking to enjoin a person, including a government agency, for violation

of the ESA. 16 U.S.C. § 1540(g)(1). Plaintiffs had not been able to provide the required

notice to BLM and other defendants for whom notice is required by the time they filed

their original complaint. As a result, Plaintiffs’ original complaint asserted claims under

the ESA only against the Service. Plaintiffs sent notice of their intent to sue to BLM and

other defendants on December 22, 2020, the day after filing the complaint. The notice

letter is attached as exhibit A to Plaintiffs’ Proposed Amended Complaint. The 60-day

notice period has now expired. The original complaint alleges, with detailed factual

support, that the Service’s biological opinion for the Willow Project violated the ESA.

Doc. 1. The Proposed Amended Complaint only adds allegations regarding Defendants’

reliance on the Service’s biological opinion and does not add additional factual

allegations concerning the biological opinion itself.




CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                          2


          Case 3:20-cv-00308-SLG Document 63 Filed 03/01/21 Page 3 of 5
       Respectfully submitted this 1st day of March, 2021.

                             s/ Jeremy Lieb
                             Jeremy C. Lieb (Alaska Bar No. 1810088)
                             Eric P. Jorgensen (Alaska Bar No. 8904010)
                             Ian S. Dooley (Alaska Bar No. 2006059)
                             EARTHJUSTICE

                             Attorneys for Plaintiffs Center for Biological
                             Diversity, Friends of the Earth, and Greenpeace, Inc.




CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                           3


          Case 3:20-cv-00308-SLG Document 63 Filed 03/01/21 Page 4 of 5
             CERTIFICATE OF COMPLIANCE WITH WORD LIMITS

       I certify that this document contains 495 words, excluding items exempted by

Local Civil Rule 7.4(a)(4), and complies with the word limits of Local Civil Rule

7.4(a)(1).

       Respectfully submitted this 1st day of March, 2021.

                       s/ Jeremy Lieb
                       Jeremy Lieb




CBD et al. v. BLM et al.,
Case No. 3:20-cv-00308-SLG                                                          4


          Case 3:20-cv-00308-SLG Document 63 Filed 03/01/21 Page 5 of 5
